NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a notice of allowability with reasons for allowance.  The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10 January 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the listed reference(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 3-19, 21 and 22 are allowed as provided 08 November 2021.

Reasons for allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the block with its specific features of the front and rear faces, recessed surfaces, weight bearing surfaces and relationships among these features as claimed.  Upon an interview with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For the above reasons, the following is the final status of the claims:
Claims 1, 2 and 20 are cancelled.
Claims 3-19, 21 and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649